          C a s e                3 : 2 1 - c v - 0 2 5 1 8 - V C            D o c u




 1   STEPTOE & JOHNSON LLP
     ANTHONY J. ANSCOMBE, State Bar No. 135883
 2   aanscombe@steptoe.com
 3   AMANDA C. SCHWARTZ, State Bar No. 307522
     aschwartz@steptoe.com
 4   One Market Plaza
     Spear Tower, Suite 3900
 5   San Francisco, CA 94105
     Telephone: 415.365.6700
 6
     Facsimile: 415.365.6699
 7
     Attorneys for Defendant
 8   Corelle Brands LLC
 9
10
                                  UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12
13   CAROLINE GARCIA; and MICHAEL                  CASE NO.
     SPORN, Individually and on behalf of others
14                                                 CERTIFICATE OF SERVICE
     similarly situated,
15
                   Plaintiffs,
16
17          v.

18   CORELLE BRANDS, LLC d/b/a INSTANT
     BRANDS INC.,
19
20                 Defendant.

21
22
23
24
25
26
27
28
            Case 3:21-cv-02518-VC Document 1-2 Filed 04/07/21 Page 2 of 2




 1
 2                                        PROOF OF SERVICE

 3          I am a resident of, or employed in, San Francisco, California. I am over the age of 18 and
     not a party to this action. My business address is Steptoe & Johnson LLP, 1 Market Street, Spear
 4
     Tower, Suite 3900, San Francisco, California 94105.
 5
 6         CIVIL COVER SHEET
 7         NOTICE OF REMOVAL
 8
 9
                   FILE & SERVEXPRESS – I am readily familiar with the practice of
10                  collection and processing of documents through File & ServeXpress, and
                    on this date, I served a true and correct copy of the above-listed document(s)
11                  electronically through File & ServeXpress on the recipients designated on
                    the Transaction Receipt located on the File & ServeXpress website.
12                 MAIL - by placing the document(s) listed above in a sealed envelope with
                    postage thereon fully prepaid, in the United States mail at San Francisco,
13                  California addressed as set forth below.
14                 OVERNIGHT COURIER - by placing the document(s) listed above in a
                    sealed envelope with shipping prepaid, and depositing in a collection box
15                  for next day delivery to the person(s) at the address(es) set forth below via
                    FEDERAL EXPRESS.
16
            x       ELECTRONIC MAIL - by causing the document(s) listed above to be sent
17                  via E-MAIL to the counsel of record on this case. I did not receive, within
                    a reasonable time after the transmission, any electronic message or other
18                  indication that the transmission was unsuccessful.
19                 ELECTRONIC MAIL VIA ECF- by electronic service via ECF based on
                    court order or an agreement of the parties to accept service by electronic
20                  transmission or by e-filing document with the court, I caused the above-
                    entitled document(s) to be served through ECF to all parties appearing on
21                  the electronic service list for the above-entitled case. The service
                    transmission was reported as complete and a copy of the One Legal receipt
22                  Page/Confirmation will be maintained with the original document(s) in this
                    office.
23
              I am readily familiar with the firm's practice of collection and processing correspondence
24   for mailing. Under that practice it would be deposited with the U.S. Postal Service on that same
     day with postage thereon fully prepaid in the ordinary course of business. I am aware that on
25   motion of the party served, service is presumed invalid if postal cancellation date or postage meter
     date is more than one day after date of deposit for mailing in affidavit.
26
              I declare under penalty of perjury under the laws of the State of California that the above
27   is true and correct. Executed on April 7, 2021 at San Francisco, California.
28                                                   __________________________________________
                                                                         Beeba Salimi
